DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is response to communications filed 09/16/2021.  Claims 1-20 are pending.
Response to Arguments

Applicant's arguments filed 09/16/2021 have been fully considered but they are not persuasive. 
Regarding Claim 1, the applicant argues that Tariq discloses object based region of interest detection.
In response to the arguments the examiner respectfully disagrees.  Tariq discloses detecting regions of interests which each have confidence scores.  Tariq discloses objects and background/non object and determines scores for every cell in an image (paragraph 0053-0054). The examiner notes that the claims are unclear (See new 112 rejection).  Images have objects in regions of interest.  The applicant’s specification has objects in all regions of interest, the sheet, the arm, the bracelet, each are objects.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as not falling within one of the four statutory categories of invention because the claimed invention is directed to computer program per se. See MPEP 2106(I).   Claims 1-8 set forth a neural network (paragraph 0025), threshold selection module and region of interest map generator are software (paragraphs 0040-42 – generic cores are performing the functions, See Figure 7, 225, 230).
35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.  MPEP 2106(I).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 1-20 recite non object based region of interest.  It is unclear what a non-object based region of interest.  Images have objects in regions of interest.  The applicant’s specification discloses an object as non-object region of interest. It appears the applicant means an object that is not of interest or a background with objects.  The claims need to be clarified.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tariq et al (US 2019/0392268 and hereafter referred to as “Tariq”).
	Regarding Claim 1, Tariq discloses a video processing unit comprising: 
a non-object-based region-of-interest detection neural network configured to receive a video frame and generate a plurality of candidate non-object-based region-of- interest blocks (Page 2, paragraph 0025, Figure 2A-2B, Page 5, paragraph 0053-0054); 
a threshold selection module configured to receive the plurality of candidate non- object-based region-of-interest blocks and identify a plurality of selected non-object-based region-of-interest blocks based on a predetermined threshold (Page 3, paragraph 0037, Page 5, paragraph 0053-0054, each block is assigned a confidence score to determine which blocks have objects i.e. car, pedestrian, bicyclist, etc00),
a region-of-interest map generator configured to receive the plurality of selected non-object-based region-of-interest blocks and generate a region-of-interest map (Page 5, paragraph 0053-0054, Figure 2A, Figure 2B).  
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Tariq in  in view of Wang et al (US 2018/01655548 and hereafter referred to as “Wang”) and Ashani (US 2016/0005182).
Regarding Claim 2, Tariq discloses all the limitations of Claim 1.  The combination discloses a neural network but is silent on a deep network with a regression network.  Wang discloses wherein the non-object-based region-of- interest detection neural network comprises a deep neural network including a regression network configured to determine the plurality of candidate non-object-based region-of- interest blocks (Page 4, paragraph 0093). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tariq to include the missing limitation as taught by Wang in order to provide a system that is robust to corruption image (Page 1, paragraph 0005) as disclosed by Wang.  The combination is silent on corresponding probabilities of interest of the plurality of candidate non- object-based region-of-interest blocks.   Ashani discloses corresponding probabilities of interest of the plurality of candidate non- object-based region-of-interest blocks (Page 4, paragraph 0037, 0042, Page 5, paragraph 0044).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to include the missing limitation as taught by Ashani in order to provide a new thresholding technique for determine regions of an image (Page 1, paragraph 0004-0006) as disclosed by Ashani.
Regarding Claim 3, Tariq, Wang and Ashani disclose all the limitations of Claim 2.  Ashani discloses wherein the threshold selection module is configured to identify the plurality of selected region-of-interest blocks having corresponding probabilities of interest greater than the predetermined threshold (Page 4, paragraph 0037, 0042, Page 5, paragraph 0044 – calculated relationship greater than foreground detection threshold). Same motivation as above.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tariq in view of Gao et al (US 2020/0167586 and hereafter referred to as “Gao”).
Regarding Claim 4, Tariq disclosed all the limitations of Claim 1.  Gao discloses wherein the candidate non-object-based region-of-interest blocks comprise memory blocks of a predetermined matrix size of pixel values (Page 20, paragraph 0170, 0172).   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tariq to include the missing limitation as taught by Gao in order to make it more efficient to detect ROIs in the target image.
	
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tariq in view of Auyeung et al (US 2015/0350659 and hereafter referred to as “Auyeung”). 
Regarding Claim 5, Tariq disclose all the limitations of Claim 1. Tariq discloses the region-of-interest map (Page 5, paragraph 0053-0054, Figure 2A, 2B).  The combination is silent on a video encoder configured to receive the video frame and the region-of-interest map and differential encode the video frame based on the region-of-interest map.  Auyeung disclose a video encoder configured to receive the video frame and the region-of-interest map and differential encode the video frame based on the region-of-interest map (Page 7, Table 11, page 1, paragraph 0005).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tariq to include the missing limitation as taught by Auyeung to provide unambiguous signal reception.

Claim 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tariq in view of Auyeung as applied to claim 5 above, further in view of El-Maleh et al (US 2008/0152245 and hereafter referred to as “Elmaleh”)
Regarding Claim 6, Tariq and Auyeung disclose all the limitations of Claim 5.   Tariq discloses non object based region of interest blocks and the region-of-interest map (Page 5, paragraph 0053-0054, Figure 2A, 2B).  The combination does not disclose the limitations. Elmaleh discloses wherein the region-of-interest map comprises a plurality of bits corresponding to a plurality of memory blocks of the video frame, wherein a first bit value indicates a corresponding memory block comprises a region-of-interest and a second bit value indicates a corresponding memory block comprises a non-region of interest (Page 4, paragraph 0048, 0049, Page 13, paragraph 0122).   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to include the missing limitation as taught by Elmaleh in order to present with greater clarity for regions (Page 1, paragraph 0004) as disclosed by Elmaleh.
Regarding Claim 7, Tariq, Auyeung and Elmaleh disclose all the limitations of Claim 6.   Elmaleh discloses wherein: memory blocks corresponding to bits of the region-of-interest map having the first bit value are encoded at a First bit rate: and memory blocks corresponding to bits of the region-of-interest map having the second bit value are encoded at a second bit rate, wherein the second bit rate is less than the first bit rate (Page 4, paragraph 0048, 0049, 0051, Page 13, paragraph 0058, Page 13, paragraph 0122).   See motivation above.  
Regarding Claim 8, Tariq, Auyeung and Elmaleh disclose all the limitations of Claim 6.   Elmaleh discloses wherein: memory blocks corresponding to bits of the region-of-interest map having the first bit value are encoded at a first quality: and memory blocks corresponding to bits of the region-of-interest map having the second bit value are encoded at a second quality, wherein the second quality is less than the first quality (Page 4, paragraph 0048, 0049, 0051, Page 13, paragraph 0058, Page 13, paragraph 0122).   See motivation above.


Claim 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tariq in view of Ashani.
	Regarding Claim 15, Tariq discloses a method of video processing comprising:
generating a plurality of candidate non-object-based region-of-interest blocks for a video frame, wherein each of the candidate non-object-based region-of-interest blocks include a corresponding confidence score (Figure 2A-2B, Page 5, paragraph 0053-0054); 
identifying plurality of selected region-of-interest blocks comprising candidate non-object-based region-of-interest blocks each of which have a confidence score (Figure 2A-2B, Page 5, paragraph 0053-0054): and 
generating a region-of-interest map based on the plurality of selected region-of- interest blocks (Figure 2A-2B, Page 5, paragraph 0053-0054).  
Elmaleh confidence score but does not disclose non-object-based region-of-interest blocks each of which have a confidence score greater than a predetermined threshold score.
Ashani discloses a method of video processing comprising: 
generating a plurality of candidate non-object-based region-of-interest blocks for a video frame, wherein each of the candidate non-object-based region-of-interest blocks include a corresponding confidence score (Page 1, paragraph 0007, Page 4, paragraph 0037, 0042, Page 5, paragraph 0044 – the relationship value associated with the background areas or non-object region of interest blocks); 
identifying plurality of selected region-of-interest blocks comprising candidate non-object-based region-of-interest blocks each of which have a confidence score greater than a predetermined threshold score (Page 4, paragraph 0037, 0042, Page 5, paragraph 0044 – calculated relationship greater than foreground detection threshold).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tariq to include the missing limitation as taught by Ashani in order to provide a new thresholding technique for determine regions of an image (Page 1, paragraph 0004-0006) as disclosed by Ashani.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tariq in view of Ashani, as applied to claim 15 above, and further in view of Elmaleh. 
Regarding Claim 16, Tariq and Ashani disclose all the limitations of Claim 15.  Tariq discloses non object based region of interest blocks and the region-of-interest map (Page 5, paragraph 0053-0054, Figure 2A, 2B).  The combination does not disclose the limitations. Elmaleh discloses wherein generating the region-of-interest map comprises: determining, for memory blocks of video frame, if a given memory block is a selected region-of-interest block: setting a bit value in the region-of-interest map corresponding to the given memory block to a first value if the given memory block is one of the plurality of selected non-object- bases region-of-interest block; and setting the bit value in the region-of-interest map corresponding to the given memory block to a second value if the given memory block is not one of the plurality of selected region-of-interest blocks (Page 4, paragraph 0048, 0049, paragraph 0122).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to include the missing limitation as taught by Elmaleh in order to present with greater clarity for regions (Page 1, paragraph 0004) as disclosed by Elmaleh.

Claim 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tariq in view of Ashani and Elmaleh, as applied to claim 16 above, and further in view of Auyeung. 
Regarding Claim 17, Tariq, Elmaleh and Ashani disclose all the limitations of Claim 16.  Elmaleh discloses video encoder configured to receive the video frame and the region-of-interest map (paragraph 0034, 0041).  The combination is silent on differential encode the video frame based on the region-of-interest map.  Auyeung disclose a video encoder configured to receive the video frame and the region-of-interest map and differential encode the video frame based on the region-of-interest map (Page 7, Table 11, page 1, paragraph 0005).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to include the missing limitation as taught by Auyeung to provide unambiguous signal reception.
Regarding Claim 18, Tariq, Ashani, Elmaleh and Auyeung disclose all the limitations of Claim 17.  Elmaleh discloses wherein differentially encoding the video frame comprises: encoding memory blocks corresponding to bits of the region-of-interest map set to the first bit value at a first bit rate; and encoding memory blocks corresponding to hits of the region-of-interest map set to the second bit value at a second bit rate (Page 4, paragraph 0048, 0049, 0051, Page 13, paragraph 0058, Page 13, paragraph 0122).   See motivation above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        

November 9, 2021